Order entered January 14, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00470-CV

JOHN DOE I, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE II, A MINOR,
                              Appellant

                                               V.

    RIPLEY ENTERTAINMENT, INC. AND JIM PATTISON U.S.A., INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-07174

                                           ORDER
       Before the Court is appellees’ January 10, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to February 11,

2019. We caution appellees that further extension requests will be disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE